Citation Nr: 1109656	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-30 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastroesophageal reflex disease with persistent constipation (GERD).

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of L1 compression fracture, status post T11-L3 spinal fusion (low back disability).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty for over 28 years, retiring in July 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

An April 2006 rating decision granted service connection for a number of disabilities and denied service connection for several other disabilities; the Veteran submitted a timely notice of disagreement in February 2007 in which he continued to claim service connection for multiple disabilities and also contended that a number of the disabilities service connected in April 2006 were more severe than indicated by the assigned evaluations.  Statements of the case addressing a number of these issues were sent to the Veteran in August 2007 and January 2009, and supplemental statements of the case were issued in January 2009 and July 2010.  However, not all of the issues listed in the Veteran's notice of disagreement were addressed in either of the statements of the case, and the Veteran withdrew two issues in a March 2010 statement.  As it was noted in a December 2010 informal hearing presentation from the Veteran's representative that the Veteran was withdrawing all issues on appeal except for the two increased rating issues listed on the title page, these are the only issues addressed in the current appeal.  38 C.F.R. § 20.204 (2010).

The issue of entitlement to an initial evaluation in excess of 10 percent for service-connected low back disability is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his increased rating claim; and he has otherwise been assisted in the development of his claim.
2.  The Veteran's gastrointestinal symptomatology is not productive of considerable impairment of health, does not involve chronic gastritis with multiple small eroded or ulcerated areas, and does not show severe symptoms with more or less constant abdominal distress.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7346, 7307, 7319 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in June 2005, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was granted for GERD by rating decision in April 2006 and a 0 percent rating was assigned effective August 1, 2004.  An August 2007 rating decision granted a 10 percent rating for GERD effective August 1, 2004.

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later in the claims process, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the June 2005 letter.  

The Veteran was informed in an April 2006 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination for VA purposes relevant to the increased rating issue on appeal was conducted in February 2008.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Analysis of the Claim

The Veteran was granted service connection for GERD by rating decision in April 2006, which assigned a noncompensable rating effective August 1, 2004 under Diagnostic Codes 7399-7346.  The Veteran timely appealed.  A 10 percent rating was assigned by rating decision in August 2007, effective August 1, 2004.  The Veteran continued his appeal.  He was granted service connection for constipation by rating decision in August 2007 and assigned a separate noncompensable rating effective August 1, 2004 under Diagnostic Codes 7399-7319.  A January 2009 decision review officer's decision included constipation as part of the Veteran's service-connected GERD under Diagnostic Code 7346.

The Veteran has contended that the service-connected disability at issue is more severely disabling than is reflected by the currently assigned rating.  Because this disability is not shown to manifest the symptomatology required for a higher rating under the rating schedule, and VA is obligated to only apply the applicable rating schedule to disability rating claim, the claim will be denied.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

General rating considerations for diseases of the digestive system are contained in 38 C.F.R. §§ 4.110-4.113 (2010).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2010).

Under DC 7346, for hiatal hernia, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is warranted for chronic gastritis with small nodular lesions, and symptoms.  A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms.  A 60 percent rating is warranted for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.114, DC 7307.

Under Diagnostic Code 7319, a 10 percent rating is assigned for moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress; a 30 percent rating is warranted for severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

According to treatment records from Potomac Hospital, a January 2005 colonoscopy showed mild sigmoid diverticulosis.

The Veteran complained on VA general evaluation in July 2005 of recurrent heartburn and persistent constipation; he was taking Nexium.  He was described as overweight.  Examination did not reveal any abdominal masses or tenderness; he did not have an inguinal hernia.  The diagnoses were presumptive diagnosis of GERD and persistent constipation.

It was noted on VA evaluation for another condition in July 2006 that the Veteran was 71 inches tall and weighed 225 pounds.

According to a January 2007 treatment report from Anderson Orthopedics, on review of systems, there was no nausea, vomiting, diarrhea, constipation, or heartburn.

The Veteran, who complained of a five year history of acid reflux, underwent an esophagogastroduodenoscopy (EGD) with biopsies at Potomac Hospital in July 2007.  His symptoms were improved at night with a CPAP.  Findings were of a small erosion in the distal esophagus compatible with reflux esophagitis, a small hiatal hernia, and a normal stomach and duodenum.  It was noted that the Veteran's symptoms might be weight related; he weighed 246 pounds.

The Veteran complained on QTC evaluation in February 2008 of heartburn, pain, reflux, and regurgitation.  He also had problems with constipation and alternating diarrhea and constipation.  There were no problems with dysphagia, hematemesis, nausea, or vomiting.  His constipation did not affect his general body health.  He said that he had approximately 15 attacks a year.  He had difficulty sleeping.  The Veteran weighed 236 pounds.  Examination of the abdomen revealed left flank trigger point with excruciating pain if irritated and manipulated with deep palpation.  The diagnosis was GERD.  It was noted that there was no anemia or malnutrition.

According to a May 2008 statement from the Veteran's wife, he had a problem with acid reflux.

The results of a March 2010 double contrast upper gastrointestinal (GI) X-ray series from Diagnostic Radiology of Northern Virginia were considered to be normal, without a hiatal hernia, esophagitis, or reflux.

As the medical evidence does not show persistently recurrent epigastric distress with dysphagia, meaning difficulty swallowing, pyrosis, meaning a burning sensation, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, and no recent evidence of chronic gastritis with multiple small eroded or ulcerated areas, a rating in excess of 10 percent is not warranted under either Diagnostic Code 7346 or Diagnostic Code 7307.  

The Veteran's primary problems appear to be reflux and constipation, for which he is assigned a 10 percent rating.  However, a colonoscopy in January 2005 showed only mild sigmoid diverticulosis; and it was noted in January 2007 records from Anderson Orthopedic that the Veteran did not have a problem with diarrhea, constipation, or heartburn.  An EGD in July 2007 showed only a small erosion compatible with reflux esophagitis and a small hiatal hernia.  

Although the Veteran has complained of constipation and alternating diarrhea and constipation, the medical evidence does not show severe symptoms with more or less constant abdominal distress.  The Veteran has not lost weight due to his GERD, and he has not had anemia or malnutrition.

Additionally, because the Veteran's gastrointestinal disability primarily involves GERD with constipation, the Board does not find that any other digestive system diagnostic code would be more appropriate for rating the Veteran's gastrointestinal disability, including adhesions of the peritoneum (Diagnostic Code 7301), ulcer disease (Diagnostic Codes 7304-7306), postgastrectomy syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 7323), or diverticulitis (Diagnostic Code 7327).  See 38 C.F.R. § 4.114 (2010).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Because ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other, as noted above, separate ratings for GERD and constipation are not warranted.  A single evaluation is assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  As discussed above, a higher rating is not currently warranted.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In this case, the Veteran is competent to report his gastrointestinal symptoms, which have included heartburn, pain, reflux, and constipation.  His complaints are credible.  The Veteran's complaints have been considered; however, the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology under the applicable rating codes discussed above.   

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected GERD, but the medical evidence reflects that those manifestations are not present in this case, as discussed hereinabove.

The medical evidence addressed above shows that the Veteran's service-connected GERD does not cause any significant functional problem.  Moreover, an upper GI X-rays series in March 2010 was considered normal, without evidence of hernia, esophagitis, or reflux.  Consequently, the Board finds that there is no evidence demonstrating that the service-connected GERD markedly interferences with employment.  There is also no evidence that the Veteran has been hospitalized due to GERD.  Accordingly, the RO's decision not to submit this case for extraschedular consideration was correct.  38 C.F.R. § 3.321(b)(1) (2010).

Because the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for service-connected GERD, the doctrine of reasonable doubt is not for application with respect to this matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected GERD is denied.


REMAND

The rating action dated in April 2006 granted service connection for low back disability and assigned a 10 percent rating effective August 1, 2004.  The Veteran was notified of the denial in May 2006.  The Veteran filed a timely notice of disagreement in February 2007.  However, no statement of the case has been promulgated on this issue.  Consequently, as noted on behalf of the Veteran in December 2010, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of the Veteran's appellate rights.  See Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

The AMC/RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected low back disability.  38 C.F.R. § 19.26 (2010).  The Veteran is reminded that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, and the issue continues to be denied, the case must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


